Case 1:15-cv-02783-RRM-RLM Document 73 Filed 03/31/21 Page 1 of 14 PageID #: 1430




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------X
  RAUL VELASQUEZ et al.,

                             Plaintiffs,                                 MEMORANDUM AND
                                                                                ORDER
            - v. -                                                      15-CV-2783 (RRM) (RLM)


  VIKRANT CONTRACTING & BUILDERS, INC., et al.

                              Defendants.
  ------------------------------------------------------------------X
  ROSLYNN R. MAUSKOPF, Chief United States District Judge.

          Plaintiffs bring action against Vikrant Contracting & Builders, Inc., (“Vikrant”) for (1)

  alleged violations of the Fair Labor Standards Act’s (“FLSA”) overtime provisions (29 U.S.C. §

  207(a)(1)), and provisions regarding prescribed paydays and record-keeping (29 U.S.C § 211(c)).

  Plaintiffs also allege (2) that defendants violated the New York Labor Law (“NYLL”) by failing

  to pay wages for all time worked (NYLL § 193), failing to pay overtime (N.Y. Comp. Codes R.

  & Regs. tit. 12, § 142-2.2), failing to add one-hours’ compensation for hours worked over ten

  hours in a day (N.Y. Comp. Codes R. & Regs. tit. 12, § 142-2.4) and failing to comply with state

  law regarding paycheck frequency (NYLL § 191(1)(a)), wage stubs and notices (NYLL §

  195(1),(2)) and record-keeping (NYLL § 195(4)). Finally, plaintiffs (3) allege that defendants

  failed to pay them the prevailing wage, as required by construction contracts to which they were

  third-party beneficiaries. Raul Velasquez also alleges, as an individual and not on behalf of the

  class, that Vikrant retaliated against him under both FLSA and NYLL for bringing this action.

          Defendants now move the Court to dismiss the first three causes of action above, under

  the FLSA, NYLL and the common law of contract. (Def.’s Mot. to Dismiss (Doc. No. 60-1).)

  Against these first two causes of action, defendants argue that the underlying contracts require
Case 1:15-cv-02783-RRM-RLM Document 73 Filed 03/31/21 Page 2 of 14 PageID #: 1431




  arbitration, precluding this claim. (Mot. to Dismiss (Doc. No. 60-1) at 8–10.) As to the third

  claim, for prevailing wages, defendants argue that pre-emption precludes this wage claim, and

  that it is, in any case, insufficiently pled. (Id. at 12–14.)

          For the reasons stated below, defendants’ motion is denied in all respects.

                                             BACKGROUND

  I.      Factual Background

          The following facts are drawn from the Second Amended Complaint (“SAC”). The

  Court takes all allegations in the SAC as true unless otherwise noted.. See Harris v. Mills, 572

  F.3d 66, 71 (2d Cir. 2009). Defendant Vikrant Contracting & Builders, Inc. (“Vikrant”) is a New

  York corporation with its principal place of business at 179-36 Hillside Avenue in Jamaica,

  Queens. (SAC (Doc. No. 27) at 3.) Defendant Palwinder Singh (“Singh”) is both Chief

  Executive Officer and one of the largest shareholders of Vikrant. (Id. at 4.) As CEO, he is

  considered to be “the boss,” and performs such managerial duties as hiring and firing workers,

  setting their pay, and directing their activities. (Id.)

          Singh is also the CEO of defendant Zoria Realty, Inc. (“Zoria Realty”), which also has its

  principal offices at 179-36 Hillside Avenue. (Id.) Zoria Realty owns 179-36 Hillside Avenue

  and, along with Vikrant, is listed as a debtor on a common UCC filing. (Id.) Plaintiffs assert

  that Vikrant and Zoria Realty are a “single integrated enterprise,” (1) with interrelated

  operations; (2) common management, directors, and boards; (3) centralized control of labor

  relations and personnel; and (4) common ownership and financial control. (Id. at 4–5.)

          Singh’s relative, Lakhi Singh Zoria, owns Zoria Housing, LLC (“Zoria Housing”), which

  has its principal place of business in Richmond Hill, New York. (Id. at 5.) Zoria is licensed by

  the New York City Department of Buildings as a general contractor, and Zoria Housing has



                                                                                                     2
Case 1:15-cv-02783-RRM-RLM Document 73 Filed 03/31/21 Page 3 of 14 PageID #: 1432




  contracts with the New York City Housing Authority (“NYCHA”) to perform construction work.

  (Id. at 5–6.) Vikrant served as Zoria Housing’s subcontractor on at least some NYCHA

  projects, including the projects on which plaintiffs worked. (Id. at 5–6.) In their contracts with

  NYCHA, Zoria Housing promised to pay its workers the “applicable prevailing wage rate” and

  time-and-a-half for any overtime. (Id. at 6.) Zoria Housing and Zoria have twice been sued for

  violating the prevailing wage provisions of other NYCHA contracts. (Id.)

         Raul Velasquez worked for defendant Vikrant as a construction worker from late April

  2014 to August 29, 2014. (SAC. at 6–7.) During this time, Vikrant paid Velasquez at a daily

  rate, which Velasquez understood would increase from $100 to $120 per day for the first four

  weeks of employment, remain at $120 per day for the next two months, then increase to $130 per

  day for the last 2–3 weeks of his employment. (Id. at 6–7.) During this time, Velasquez worked

  approximately 60–70 hours per week and was paid variably either by check with paystubs, or by

  cash without a paystub. (Id. at 7.) Those paystubs that he did receive reflected only 2 to 28

  hours of work per week, at a rate of $34.50. (Id.) In addition, the time logs that Velasquez

  signed falsely stated that he was working only from 8:00 a.m. to 4:30 p.m., with a half-hour for

  lunch, five days a week. (Id.) In fact, Velasquez and his co-workers were required to report to

  work at 7:00 a.m. in order to prepare and load materials into the trucks, so as to be ready to start

  construction work by 8:00 a.m. (Id.) Velasquez estimates that he generally worked until 7:00

  p.m., though the time at which he ended work varied. (Id.) He and his co-workers generally

  worked six, and sometimes seven, days a week. (Id.)

         Plaintiffs Chateram Busgith, Erik Cifuentes, Wilmer Almendarez, and Denis Reyes

  (collectively with Velasquez, “the Named Plaintiffs”) all allege that they were employed by

  Vikrant for various periods of time between 2011 to August 2014. (Id. at 6–10.) Like



                                                                                                         3
Case 1:15-cv-02783-RRM-RLM Document 73 Filed 03/31/21 Page 4 of 14 PageID #: 1433




  Velasquez, all were paid a daily rate alleged to be less than the prevailing rate and did not

  receive overtime pay. (Id.) The Named Plaintiffs collectively allege that, because they worked

  on NYC Housing Authority (“NYCHA”) projects, they were entitled to be paid the prevailing

  wage. (Id.)

  II.    Procedural Background

         a.      Class Certification

         After filing an initial complaint on May 13, 2015, plaintiffs amended their complaint on

  June 19, 2015, to add causes of action for retaliation under the Fair Labor Standards Act

  (“FLSA”), 29 U.S.C. § 201, et seq., and the New York Labor Law (“NYLL”), on behalf of

  Velasquez only. (Am. Compl. (Doc. No. 5) at 14–16.) On October 14, 2015, plaintiffs moved

  the Court to certify a FLSA collective action under 29 U.S.C. § 216(b). (Mot. to Certify (Doc.

  No. 18).) The Named Plaintiffs bring their first cause of action in the SAC for overtime pay

  under FLSA as a Collective Action pursuant to 29 U.S.C. § 216(b), on behalf of all construction

  workers employed by defendants in the period beginning three years before the filing of the

  SAC. (Id. at 11.) They bring their second and third causes of action, under the NYLL and the

  New York common law of contracts, respectively, as a class action pursuant to Fed. R. Civ. Proc.

  (“FRCP”) 23. (Id. at 11–14.)

         To date, plaintiffs have not sought certification of their class action claims under Rule 23,

  and plaintiffs withdrew their Motion to Certify the FLSA collective action so that the parties

  could engage in dispositive motion practice. (Mot. to Withdraw (Doc. No. 45); Docket Order

  dated January 13, 2016.)




                                                                                                     4
Case 1:15-cv-02783-RRM-RLM Document 73 Filed 03/31/21 Page 5 of 14 PageID #: 1434




         b.      Second Amended Complaint

         Plaintiffs filed their SAC on November 9, 2015, adding Zoria, Zoria Realty, and Zoria

  Housing as defendants, and adding Chateram Busgith, Denis Reyes, Erik Cifuentes and Wilmer

  Almendarez as plaintiffs. (SAC.) In the SAC, the Named Plaintiffs allege five causes of action.

  First, plaintiffs allege that defendants violated the FLSA by failing to pay overtime (29 U.S.C. §

  207(a)(1)), failing to pay plaintiffs on their prescribed paydays, and failing to keep adequate

  records (29 U.S.C § 211(c)). They allege that these failures were willful and not in good faith

  (29 U.S.C. § 216(b)). (Id. at 14–15.) Second, plaintiffs allege that defendants violated the

  NYLL by failing to pay wages for all time worked (NYLL § 193), failing to pay overtime (N.Y.

  Comp. Codes R. & Regs. tit. 12, § 142-2.2), failing to add one-hours’ compensation for hours

  worked over ten hours in a day (N.Y. Comp. Codes R. & Regs. tit. 12, § 142-2.4), failing to pay

  wages at the prescribed frequency (NYLL § 191(1)(a)), failing to provide stubs and wage notices

  (NYLL § 195(1), (2)), and failing to keep adequate records (NYLL § 195(4)). Plaintiffs allege

  that these failures were willful and not in good faith. (Id. at 15–18.) Third, under the common

  law of contract in New York, plaintiffs allege that they were third-party beneficiaries of

  defendants’ construction contracts with NYCHA, which guaranteed workers on these projects

  the prevailing wage guaranteed by State law for State-funded contracts, and that they are

  therefore owed prevailing wages according to the terms of those contracts. (Id. at 19.) As for

  the Fourth and Fifth causes of action, under FLSA § 215(a)(3) and NYLL § 215(2), Velasquez

  alleges that Defendant Singh retaliated against him on account of his original 2015 complaint by

  calling his new employers and making defamatory comments. (Id. at 20–22.)




                                                                                                       5
Case 1:15-cv-02783-RRM-RLM Document 73 Filed 03/31/21 Page 6 of 14 PageID #: 1435




  III.   The Instant Dispute

         Defendants now move jointly pursuant to Rules 12(b)(6) and 12(c) to dismiss the first

  and second causes of action, for FLSA and NYLL overtime and various wage violations under

  the FLSA and NYLL. (Mot. to Dismiss at 5.) They also move to dismiss the third cause of

  action, for prevailing wages under state law.

         With respect to plaintiffs’ first and second claims , defendants allege that a certain

  contract, which they appended as an exhibit to the affidavit supporting their motion to dismiss

  (the “NYCHA Contract”), governed the employment relations at issue in this case. This contract

  is not signed and does not on its face specify which persons or entities are parties. Zoria

  affirmed that this contract governed the relationship between Zoria Housing LLC and NYCHA

  as well as the employment relationships at issue in this case. (Aff. (Doc. No. 60-2).)

         Section 43 of this contract contains a promise to “pay to all laborers and mechanics . . .

  not less than the wages prevailing in the locality of the Project, as predetermined by the

  Secretary of Labor of the United States pursuant to the federal wage rate requirements set forth at

  40 U.S.C. 3141 et seq (formerly known as the Davis-Bacon Act).” (Contract 1 (Doc. No. 60-3)

  at 36.) The first page of the contract terms indicate that the contract was federally funded. (See

  Contract 1 at 12.) A cover page contains a bid date of June 5, 2013. (Id. at 2.) The contract is

  not signed or otherwise dated.

         Defendants argue that the Davis-Bacon Acts (“DBA”), 40 U.S.C. § 3141 et seq, governs

  the NYCHA Contract which, they argue, is the subject of this lawsuit. (Mot. to Dismiss at 8.)

  Therefore, the DBA’s provisions for the resolution of wage disputes by the Department of Labor

  must be followed to the exclusion of other remedies, including the action now before this Court.

  (Id. at 8–9 (citing Grochowski v. Phoenix Constr., 318 F.3d 80, 86 (2d. Cir. 2003).) Though not



                                                                                                       6
Case 1:15-cv-02783-RRM-RLM Document 73 Filed 03/31/21 Page 7 of 14 PageID #: 1436




  signatories to the contract, defendants argue that case law allows non-signatories to a contract to

  be bound by arbitration clauses and other dispute resolution clauses within a contract, based on

  the same principles that allow those third parties to assert rights as beneficiaries. (Mot. to

  Dismiss at 9).

         Defendants further claim that the “contracts between the defendants and NYCHA were

  federally funded, and, as, such . . . governed by the prevailing wage requirements set forth in the

  DBA, not by . . . New York Labor Law.” (Id. (citing Grochowski., 318 F.3d at 86.) As such,

  “the Plaintiffs’ primary forum for determining prevailing wages [was] NYCHA.” (Mot. to

  Dismiss at 10 (citing Grochowski, 318 F.3d at 87).) Therefore, defendants argue that plaintiffs

  should be bound to the use of administrative processes per the NYCHA Contract, and each and

  every one of their claims under the first and second causes of action must therefore be denied for

  failure to exhaust administrative remedies. (Id. at 10.)

         As for the plaintiff’s third claim, defendants assert that there is no private right of action

  to enforce the prevailing wage scheme of the DBA, and the DBA bars third-party beneficiaries to

  a contractor-subcontractor contract (i.e., employees) from using state common law to claim

  prevailing wages under the DBA. (Id.) That is because the DBA’s prescribed administrative

  process excludes all other relief. (See id. at 12–13.) In the alternative, defendants argue that

  plaintiffs failed to plead that they are third-party beneficiaries of the NYCHA contract because

  they failed to include basic facts about the contract, for instance, its date, time period of

  effectiveness, or the actual language that creates third-party beneficiary rights. (See id. at 14.)

         In their opposition, plaintiffs maintain that they are not asserting a prevailing wage claim

  under the DBA, but under State law. (Mem. in Opp’n to Mot. to Dismiss (“Opp’n”) at 5–6.) In

  a footnote, they assert the existence of four contracts apart from the DBA on which they rely.



                                                                                                          7
Case 1:15-cv-02783-RRM-RLM Document 73 Filed 03/31/21 Page 8 of 14 PageID #: 1437




  (Id.) Thus, there is no need to exhaust administrative remedies, and the contracts do not prevent

  private enforcement of the wage claims in the first and second causes of action. (Id. at 22–23.)

  Moreover, as a matter of contractual interpretation, the NYCHA Contract does not require

  arbitration for such claims. (Id. at 23–24.)

         As for defendants’ arguments against plaintiffs’ third claim, for prevailing wages,

  plaintiffs argue that state law, which permits third-party actions for prevailing wages under the

  DBA, must take precedence over Grochowski. (Id. at 11–15.) In any case, plaintiffs contend,

  the third claim, arises under the New York Labor Law, rather than the DBA, and Grochowski

  does not bar an action under state law. (Id. at 15–21.)

                                             DISCUSSION

  I.     Standards for Motion to Dismiss and Judgment on the Pleadings

         Where a complaint “relies heavily upon [the] terms and effect” of a document, that

  document may be deemed “integral” to the complaint and considered on motions to dismiss and

  motions for judgment on the pleadings. See Chambers v. Time Warner, Inc., 282 F.3d 147, 153

  (2d Cir. 2002) (quoting Int’l Audiotext Network, Inc. v. American Tel. and Tel. Co., 62 F.3d 69,

  72 (2d Cir. 1995)). “[E]ven if a document is ‘integral’ to the complaint, it must be clear on the

  record that no dispute exists regarding the authenticity or accuracy of the document” before it

  may become the basis for dismissal. Faulkner v. Beer, 463 F.3d 130, 134 (2d Cir. 2006).

         If a document is not integral to the complaint and the Court considers it anyway, Federal

  Rule of Civil Procedure 12(d) provides that:

                 If, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings
         are presented to and not excluded by the court, the motion must be treated as one




                                                                                                      8
Case 1:15-cv-02783-RRM-RLM Document 73 Filed 03/31/21 Page 9 of 14 PageID #: 1438




         for summary judgment under Rule 56. All parties must be given a reasonable
         opportunity to present all the material that is pertinent to the motion.

  “Judgment on the pleadings is appropriate only where all material facts are undisputed and, ‘a

  judgment on the merits is possible merely by considering the contents of the pleadings.’”

  Nathaniel v. City of New York, No. 16-CV-256 (RRM) (RER), 2017 WL 3912986, at *1

  (E.D.N.Y. Sept. 6, 2017) (quoting Mennella v. Office of Court Admin., 938 F. Supp. 128, 131

  (E.D.N.Y. 1996)).

         In deciding a Rule 12(c) Motion for Judgment on the Pleadings, the Court “employs the

  same standard applicable to dismissals pursuant to Fed.R.Civ.P. 12(b)(6).” Johnson v. Rowley,

  569 F.3d 40, 43 (2d Cir.2009) (per curiam). In order to withstand a motion to dismiss under

  12(b)(6), the complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim

  to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

  Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). At this stage the Court takes all factual

  allegations in the complaint as true and draws all reasonable inferences in favor of the non-

  movant. See Harris v. Mills, 572 F.3d 66, 71 (2d Cir. 2009). A complaint need not contain

  “‘detailed factual allegations,’” but “[t]hreadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (quoting

  Twombly, 550 U.S. at 555). “A claim has facial plausibility when the plaintiff pleads factual

  content that allows the court to draw the reasonable inference that the defendant is liable for the

  misconduct alleged.” Iqbal, 129 S. Ct. at 1949 (citing Twombly, 550 U.S. at 570).

  II.    The First and Second Causes of Action

         Defendants assert that the Court may consider the NYCHA Contract as one “integral to

  the complaint.” However, plaintiffs’ claim for prevailing wages arises under state law. The

  complaint explicitly does not depend upon the terms and conditions of a federally funded DBA


                                                                                                        9
Case 1:15-cv-02783-RRM-RLM Document 73 Filed 03/31/21 Page 10 of 14 PageID #: 1439




   contract, and so it cannot be referencing the contract on which the defendants rely in support of

   their motion to dismiss. See infra, III.a.

           Even if the DBA contract were integral, the Court would not have been able to consider

   it, because there is no basis to credit either its authenticity or its accuracy. The contract is

   stamped with a bid date of June 5, 2013, and some of the plaintiffs’ terms of employment stretch

   back to 2011 or 2012. As such, the DBA contract cannot have covered plaintiffs’ employment

   that began prior to 2018. The document is also unsigned, and it is not clear who the parties are.

           Given these issues, and the fact that the parties have not yet engaged in discovery, the

   Court also declines to convert the instant motion into a motion for summary judgment. See, e.g.,

   FragranceNet.com, Inc. v. Les Parfums, Inc., 672 F. Supp. 2d 328, 330 (E.D.N.Y. 2009)

   (declining to convert motion to dismiss in motion for summary judgment in part “because

   defendants have submitted no evidence outside the pleadings”); Wajilam Exports (Singapore)

   Pte. Ltd. v. ATL Shipping Ltd., 475 F. Supp. 2d 275, 278 (S.D.N.Y. 2006) (declining to exercise

   discretion to convert motion to dismiss into motion for summary judgment because “[d]iscovery

   has not begun yet”). Since the Court cannot consider the contract at this stage, and because

   defendants arguments regarding the first and second causes of action depend entirely upon the

   contents of this contract, defendants’ motion to dismiss against the first and second cause of

   action must fail.

           III.    The Third Cause of Action

           a.      Not Barred by the Holding of Grochowski

           Defendants also argue that the holding of Grochowski pre-empts plaintiffs’ third cause of

   action. However, Grochowski has no bearing on plaintiffs’ NYLL claims. The DBA requires

   that any federally funded construction contract in excess of $2,000 must “contain a provision



                                                                                                      10
Case 1:15-cv-02783-RRM-RLM Document 73 Filed 03/31/21 Page 11 of 14 PageID #: 1440




   stating the minimum wages to be paid to various classes of laborers and mechanics.” See 40

   U.S.C. § 3142(a). The minimum wage must be based on the Secretary of Labor’s determination

   of the prevailing wage for corresponding classes of laborers employed on similar projects in the

   project’s locality. See 40 U.S.C. § 3142(b). Under Grochowski, employees may not use the

   common law of contract under state law to enforce their right to the prevailing wage as third

   party beneficiaries of a DBA contract, because the DBA’s administrative scheme preempts state

   contract law. See Grochowski v. Phoenix Const., 318 F.3d 80, 86 (2d Cir. 2003).

             The New York Labor Law, § 220 echoes the DBA. The NYLL also requires that public

   works contracts of the state provide for the payment of prevailing wages. NYLL § 220(2).

   However, the New York Court of Appeals has interpreted NYLL § 220, unlike the DBA, as

   allowing third-party beneficiaries of a construction contract to seek enforcement of the contract’s

   State-required prevailing wage provisions. See Fata v. S. A. Healy Co., 289 N.Y. 401, 406–07

   (1943).

             Accordingly, Grochowski does not apply to the Plaintiffs’ state-law theory for the

   recovery of prevailing wages. The Grochowski court did hold that “the plaintiffs’ state-law

   claims are indirect attempts at privately enforcing the prevailing wage schedules contained in the

   DBA,” and impermissible for that reason. See Grochowski, 318 F. 3d at 86. It is clear, however,

   that the quoted language addressed a state-law breach of contract claim to enforce the DBA

   wages. The court distinguished cases arising under NYLL § 220 from those arising under the




                                                                                                    11
Case 1:15-cv-02783-RRM-RLM Document 73 Filed 03/31/21 Page 12 of 14 PageID #: 1441




   DBA. Grochowski, 318 F.3d at 86; see Sobczak v. AWL Indus., Inc., 540 F. Supp. 2d 354, 361

   (E.D.N.Y. 2007). Therefore, nothing in Grochowski precludes plaintiffs’ third cause of action.

                    b.    Sufficiently Pled

           Defendants also argue that plaintiffs have not made a prima facie showing of entitlement

   to relief on a third-party beneficiary theory. However, the prevailing wage claim is sufficiently

   pled under federal law.

          Under New York Law, a third party may recover on a contract only if they are the

   intended, rather than an incidental, beneficiary of the contract. See Fourth Ocean Putnam Corp.

   v. Interstate Wrecking Co., 66 N.Y.2d 38, 45 (1985). The plaintiff must establish “(1) the

   existence of a valid and binding contract between other parties, (2) that the contract was intended

   for [their] benefit and (3) that the benefit to [them] is sufficiently immediate, rather than

   incidental, to indicate the assumption by the contracting parties of a duty to compensate [them] if

   the benefit is lost.” Mendel v. Henry Phipps Plaza W., Inc., 6 N.Y.3d 783, 786 (2006) (quoting

   Burns Jackson Miller Summit & Spitzer v. Lindner, 59 N.Y.2d 314, 336 (1983)); accord Johnson

   v. Carlo Lizza & Sons Paving, Inc., 160 F. Supp. 3d 605, 615 (S.D.N.Y. 2016) (applying this

   standard to a third-party beneficiary claim for prevailing wages).

          Some courts interpreting this standard have required specificity in alleging that the

   contract contained prevailing wage terms. “In order to plead a breach of contract cause of action,

   a complaint must allege the provisions of the contract upon which the claim is based. The

   pleadings must be sufficiently particular to give the court and [the] parties notice of the

   transactions, occurrences, or series of transactions or occurrences, intended to be proved as well

   as the material elements of each cause of action or defense.” Maldonado, 777 N.Y.S. 2d 730,

   731 (quoting Atkinson v. Mobil Oil Corp., 614 N.Y.S.2d 36 (2d Dep’t 1994)); accord Seidel v.



                                                                                                    12
Case 1:15-cv-02783-RRM-RLM Document 73 Filed 03/31/21 Page 13 of 14 PageID #: 1442




   Hoffman Floor Covering Corp., No. 09-CV-4027 (JS) (WDW), 2012 WL 3064153, at *3

   (E.D.N.Y. July 26, 2012) (in deciding a motion for summary judgment). In the context of a §

   220 breach of contract claim, identifying the project and the relevant wage provision within the

   contract has been held to establish the promisee’s intent to benefit a third party. See Dabrowski

   v. Abax Inc., 882 N.Y.S.2d 119, 120 (1st Dep’t 2009); Stennett v. Moveway Transfer & Storage,

   Inc., 949 N.Y.S.2d 91, 93 (2d Dep’t 2012) (regarding contracts for building services employees,

   also subject to a prevailing wage requirement under NYLL § 231). However, these New York

   cases appear to be interpreting N.Y.C.P.L.R. § 3013, which states that “[s]tatements in a

   pleading shall be sufficiently particular to give the court and parties notice of the transactions,

   occurrences, or series of transactions or occurrences, intended to be proved and the material

   elements of each cause of action or defense.” Under the standard of Iqbal, factual allegations

   need only state a plausible claim.

           Plaintiffs have alleged the facts necessary to a prevailing wage claim in non-conclusory,

   non-threadbare fashion. They state that plaintiffs worked on State- and City-funded construction

   contracts to which Vikrant was a party. They claim that the State prevailing wage rate governed

   these contracts, and that defendants failed to pay them accordingly. As workers on these

   contracts, they claim they were intended beneficiaries, which is a non-controversial statement of

   New York State law, as already discussed. They have thus stated all facts relevant to their third-

   party beneficiary theory. Discovery will quickly establish or disestablish plaintiffs’ factual

   entitlement to relief, at least as far as these contracts are concerned.




                                                                                                         13
Case 1:15-cv-02783-RRM-RLM Document 73 Filed 03/31/21 Page 14 of 14 PageID #: 1443




                                            CONCLUSION

          For the reasons stated above, defendants’ motion to dismiss is denied. This action is re-

   committed to the assigned magistrate judge for all remaining pretrial proceedings, including

   settlement discussions as appropriate.

                                                       SO ORDERED.

   Dated: Brooklyn, New York                           Roslynn R. Mauskopf
          March 31, 2021                               _______________________________
                                                       ROSLYNN R. MAUSKOPF
                                                       United States District Judge




                                                                                                  14
